

 
 
 
EXHIBIT 10.1

 
Retirement Transition Agreement
 
This Retirement Transition Agreement (this “Agreement”) is made and entered into
effective July 12, 2011 (the “Effective Date”), by and between Lakeland
Financial Corporation, an Indiana corporation (“Employer”) and Charles D. Smith
(“Executive”).
 
Recitals
 
A.           Executive is currently serving as Executive Vice
President–Commercial of Employer.
 
B.           Executive has communicated his plans to retire from Employer.
 
C.           Employer desires to retain Executive as a non-officer employee for
a period prior to his retirement to facilitate an effective and orderly
transition, and wishes to provide Executive with certain compensation and
benefits in return for Executive’s continuing services.
 
D.           Executive desires to provide such services to Employer as a
non-officer employee in return for certain compensation and benefits.
 
E.           Executive and Employer desire to settle fully and amicably all
issues between them, including any issues arising out of Executive’s employment
with, or retirement from, Employer.
 
F.           Executive and Employer intend for this Agreement to be a complete
settlement of all rights of Executive relating to Executive’s employment with,
or retirement from, Employer.
 
Agreement
 
In consideration of the foregoing recitals, which are incorporated herein by
this reference, and the covenants and agreements of the parties herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
Section 1. Prior Agreements.  As of the Effective Date, this Agreement shall
supersede and replace any and all prior agreements respecting Executive’s
employment by, or service to, Employer, whether or not in writing.
 
Section 2. Transition of Employment.  Effective as of August 31, 2011 (the
“Transition Date”), Executive shall cease to be Executive Vice
President–Commercial of Employer, provided that Executive shall continue to be
employed by Employer as a full-time, non-officer employee following the
Transition Date through the Retirement Date.
 
Section 3. Retirement from Employment.  Effective as of February 5, 2012 (the
“Retirement Date”), Executive’s employment with Employer shall terminate in full
due to Executive’s retirement.
 
 
1

--------------------------------------------------------------------------------

 
Section 4. Compensation and Benefits.  Subject to the terms and conditions of
this Agreement, Employer shall compensate Executive for Executive’s services
under this Agreement as follows:
 
(a) Base Salary.  From the Effective Date through the Transition Date, Executive
shall continue to be compensated at an annual rate of two hundred thirty-one
thousand dollars ($231,000) (the “Base Salary”), which shall be payable in
accordance with Employer’s normal payroll practices as are in effect from time
to time.  Following the Transition Date, Executive shall not be entitled to any
further Base Salary payments.
 
(b) Transition Payments.  For the one (1)-year period following the Transition
Date, Executive shall be entitled to transition payments equal to one hundred
sixty-one thousand seven hundred dollars ($161,700) in the aggregate, which
shall be payable in twelve (12) equal monthly installments beginning in
September 2011.
 
(c) Retirement and Welfare Benefits.  From the Effective Date through the
Retirement Date, Executive and his dependents, as the case may be, shall
continue to be eligible to participate in all retirement and welfare benefit
plans of Employer, subject to the terms and conditions thereof, on the same
basis as his and their participation as of the Effective Date.
 
(d) Paid Time Off.  From the Effective Date through the Retirement Date,
Executive shall continue to be entitled to accrue paid time off pursuant to
Employer policy as may be in effect from time to time, at the same rate as in
effect as of the Effective Date.
 
(e) Perquisites.  From the Effective Date through the Transition Date, Executive
shall continue to be entitled to payments in connection with his cell phone and
country club membership, at the same rate as in effect as of the Effective
Date.  Following the Transition Date, Executive shall not be entitled to any
further such payments.
 
(f) 2009 EIBP and 2007-2009 LTIP.  Within five (5) days following
February 5, 2012, the six thousand one hundred sixty-one (6,161) restricted
stock units issued to Executive on February 5, 2010, in settlement of (i) the
bonus earned by Executive under Employer’s Executive Incentive Bonus Plan (the
“EIBP”) for the 2009 plan year and (ii) the bonus earned by Executive under the
Lakeland Financial Corporation Amended and Restated Long Term Incentive Plan
(the “LTIP”) for the 2007-2009 performance period, shall be settled in Stock,
subject to the retention of shares by the Company for the minimum required tax
withholding, as may be applicable.
 
(g) 2011 EIBP.  Within five (5) days following February 5, 2012, Executive shall
be entitled to a lump sum cash payment, in settlement of Executive’s bonus under
the EIBP for the 2011 plan year, based upon the actual performance of the
Company for 2011.
 
(h) 2009-2011 LTIP.  Within five (5) days following February 5, 2012, Executive
shall be entitled to four thousand (4,000) shares of Stock, subject to the
retention of shares by the Company for the minimum required tax withholding, as
may be applicable, in full settlement of Executive’s bonus under the LTIP for
the 2009-2011 performance period.
 
 
2

--------------------------------------------------------------------------------

 
(i) 2010-2012 LTIP.  On March 15, 2013, Executive shall be entitled to  two
thousand seven hundred ninety-eight (2,798) shares of Stock, subject to the
retention of shares by the Company for the minimum required tax withholding, as
may be applicable, in full settlement of Executive’s bonus under the LTIP for
the 2010-2012 performance period.
 
(j) 2011-2013 LTIP.  On March 15, 2014, Executive shall be entitled to one
thousand four hundred sixty-five (1,465) shares of Stock, subject to the
retention of shares by the Company for the minimum required tax withholding, as
may be applicable, in full settlement of Executive’s bonus under the LTIP for
the 2011-2013 performance period.
 
(k) Stock Options.  Executive’s two thousand eight hundred (2,800) stock options
granted December 11, 2001 (which expire no later than December 11, 2011) and ten
thousand (10,000) stock options granted December 9, 2003 (which expire no later
than December 9, 2013) shall continue to be subject to the terms and conditions
of the plan under which they were granted.
 
(l) Pension Plan.  Executive’s rights, benefits and obligations under the
Lakeland Financial Corporation Pension Plan shall continue to be subject to the
terms and conditions of such plan.
 
(m) Nonqualified Deferred Compensation.  Executive’s rights, benefits and
obligations under the Lake City Bank Deferred Compensation Plan shall continue
to be subject to the terms and conditions of such plan.
 
(n) Withholding.  Employer shall withhold any taxes that are required to be
withheld from the compensation and benefits provided under this
Agreement.  Executive acknowledges that Employer’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing authorities
and to satisfy all applicable reporting requirements.
 
(o) Termination of Benefits.  Except as provided explicitly in this Section 4,
Executive’s participation in all compensation and employee benefit plans,
programs, policies, agreements and arrangements of Employer shall cease as of
the Retirement Date.  However, nothing contained herein shall limit or otherwise
impair Executive’s right to receive pension or similar benefit payments that are
vested as of the Retirement Date under any applicable tax-qualified pension or
other tax-qualified or non-qualified benefit plans, pursuant to the terms and
conditions of the applicable plan.
 
(p) Full Settlement.  Except as provided explicitly in this Section 4 or as may
be required by law, Executive shall have no further rights to any compensation
or employee benefits from Employer, and Employer shall have no further
obligation to provide Executive any compensation or employee benefits, including
under the EIBP, the LTIP or any other employee benefit or executive compensation
plan, program, policy, agreement or arrangement.
 
(q) Stock.  For purposes of this Agreement, “Stock” means the common stock of
Employer, no par value per share.
 
 
3

--------------------------------------------------------------------------------

 
Section 5. Release of Claims and Waiver of Rights.  In consideration of the
promises made in this Agreement, Executive, on Executive’s own behalf and that
of Executive’s heirs, executors, attorneys, administrators, successors and
assigns, fully releases and discharges Employer, its predecessors, successors,
subsidiaries, affiliates and assigns, and its and their directors, officers,
trustees, employees, and agents whether in their individual or official
capacities and the current and former trustees or administrators of any
retirement or other benefit plan applicable to the employees or former employees
of Employer, in their official and individual capacities (the “Releasees”) from
any and all liability, claims and demands Executive now has, may have had or may
ever have, whether currently known or unknown, including claims, demands and
actions, including any and all claims arising from or relating to Executive’s
employment or termination of employment, any and all claims relating to wages,
bonuses, other compensation, or benefits, and any and all claims relating to any
employment contract, any employment discrimination law, including the United
States Constitution or the constitution of any state; the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Employee Retirement Income Security Act
of 1974; the Age Discrimination in Employment Act (the “ADEA”); Executive Order
11246; and any other federal, state or local statute, ordinance or regulation
with respect to employment, and in addition thereto, from any other claims,
demands or actions with respect to Executive’s employment with Employer or other
association with Employer through the Release Date, including the termination of
Executive’s employment with Employer, any right of payment for disability or any
other statutory or contractual right of payment or any claim for relief on the
basis of any alleged tort or breach of contract under the common law of the
State of Indiana or any other state, including defamation, intentional or
negligent infliction of emotional distress, breach of the covenant of good faith
and fair dealing, promissory estoppel and negligence.  Executive acknowledges
and agrees, without limiting the generality of the above release, (i) not to
file any claim or lawsuit seeking damages or asserting any claims that are
lawfully released in this paragraph, (ii) that Executive hereby irrevocably and
unconditionally waives any and all rights to recover damages concerning the
claims that are lawfully released in this Section 5, (iii) that Executive has
not previously filed or joined in any such claims against the Releasees and
(iv) that Executive understands and agrees that this release of claims is a
GENERAL RELEASE.
 
Section 6. Exclusions from General Release.  Excluded from the release of claims
and waiver of rights above are any claims or rights that cannot be waived by
law; also excluded is Executive’s right to file a charge with an administrative
agency or participate in any agency investigation.  Executive is, however,
waiving the right to recover any money in connection with such a charge or
investigation.  Executive is also waiving the right to recover any money in
connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.
 
Section 7. Covenant Not to Sue.
 
(a) A “covenant not to sue” is a legal term that means Executive promises not to
file a lawsuit in court.  It is different from the release of claims and waiver
of rights contained in Section 5.  Besides releasing and waiving the claims
covered by Section 5, Executive shall never sue the Releasees in any forum for
any reason covered by the release and waiver language in Section
5.  Notwithstanding such covenant not to sue, Executive may bring a claim
against Employer to enforce this Agreement, to challenge the validity of this
Agreement under the ADEA or for any claim that arises after Executive’s final
execution of this Agreement.  If Executive sues any of the Releasees in
violation of this Agreement, Executive shall be liable to them for their
reasonable attorneys’ fees and other litigation costs incurred in defending
against Executive’s suit.  In addition, if Executive sues any of the Releasees
in violation of this Agreement, Employer can require Executive to return all but
one hundred dollars ($100) of the money and other benefits paid to Executive
pursuant to this Agreement, which the parties hereto agree is, by itself,
adequate consideration for the promises and covenants in this Agreement.  In
that event, Employer shall be excused from making any further payments or
continuing any other benefits otherwise owed to Executive under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
(b) If Executive has previously filed any lawsuit against any of the Releasees,
Executive shall immediately take all necessary steps and execute any and all
necessary documents to withdraw or dismiss such lawsuit to the extent
Executive’s agreement to withdraw, dismiss, or not file a lawsuit would not be a
violation of any applicable law or regulation.
 
Section 8. Non-Disclosure.
 
(a) “Confidential Information” includes all confidential information of
Employer, its affiliates and its and their customers, including costs, expenses,
margins and budgets; information and materials used in marketing or presenting
Employer’s business, including style, format and content; customer and potential
customer lists and information pertaining to customer goals and strategies;
prices and terms offered or paid for products and services; information and
materials related to determining whether products and services should be offered
or sold to a customer; supplier and contractor lists, contracts, prices,
specifications and other information; techniques, procedures, processes,
formulas, equipment, methods, technical data, know-how and compilations of
Employer’s business; business proposals and plans and financial and operational
information and strategies; Employer’s and any affiliates’ financial and capital
structure, creditors, debtors and financial data; any material or information of
whatever nature that provides Employer, its affiliates’ or its customers an
opportunity to gain an advantage over competitors; and any and all other trade
secrets or proprietary and confidential information or materials of Employer,
any affiliate or any customer or potential customer.
 
(b) Executive shall not use or disclose Confidential Information to any person
or entity for any reason or purpose whatsoever during his employment with
Employer, or at any time after the Retirement Date.  Executive shall immediately
notify an officer of Employer of any information that becomes known to Executive
that indicates that an unauthorized disclosure or use of Confidential
Information may have occurred or is likely to occur.  Executive shall not
publish or submit for publication any material based upon any business or
proprietary research of Employer, Confidential Information or other customer or
potential customer information or materials.  It is expressly understood,
however, that the obligations of this paragraph shall only apply for as long as
and to the extent that the aforesaid Confidential Information has not become
generally known to or available for use by the public other than as a result of
Executive’s act or omission or a breach by another person of a legal duty or
obligation.
 
 
5

--------------------------------------------------------------------------------

 
(c) Executive acknowledges that Employer and its affiliates have expended time,
effort and money to obtain and develop the Confidential Information, and that
the Confidential Information constitutes special, valuable and unique assets of
Employer, without regard to whether or not any of the Confidential Information
is embodied in tangible or intangible form.
 
Section 9. Non-Competition and Non-Solicitation.
 
(a) As an essential ingredient of and in consideration of this Agreement, prior
to the Retirement Date and for a period of twenty-four (24) months immediately
following the Retirement Date (the “Restricted Period”), Executive shall not,
directly or indirectly, do any of the following:
 
(i) Engage or invest in, own, manage, operate, finance, control, or participate
in the ownership, management, operation or control of, be employed by,
associated with, or in any manner connected with, serve as a director, officer
or consultant to, lend Executive’s name or any similar name to, lend credit to,
or render services or advice to, any person, firm, partnership, corporation or
trust that owns, operates or is in the process of forming, a bank holding
company, commercial bank or similar entity (a “Competitor”) with an office
located, or to be located at an address identified in a filing with any
regulatory authority, within a seventy-five (75)-mile radius of any Employer or
affiliate office or other business location as of the Retirement Date (the
“Restricted Area”); provided, however, that the ownership by Executive of shares
of the capital stock of any Competitor whose shares are listed on a securities
exchange or quoted on the National Association of Securities Dealers Automated
Quotation System and that do not represent more than five percent (5%) of the
entity’s outstanding capital stock, shall not violate any terms of this
Agreement;
 
(ii) Either for Executive, or any Competitor: (A) induce or attempt to induce
any employee of Employer to leave the employ of Employer; (B) in any way
interfere with the relationship between Employer and any employee of Employer;
or (C) induce or attempt to induce any current customer, supplier, licensee, or
business relation of Employer to cease doing business with Employer or in any
way interfere with the relationship between Employer and its respective
customers, suppliers, licensees or business relations;
 
(iii) Solicit or induce, or attempt to solicit or induce (which prohibition
shall include anyone employing Executive or so acting or attempting to act on
behalf of or for the benefit of Executive) any client or investor of Employer
for any service or product rendered, performed or offered by Employer; or
 
(iv) Serve as the agent, broker or representative of, or otherwise assist, any
person or entity in obtaining services or products from any Competitor within
the Restricted Area, with respect to the products, activities or services that
compete in whole or in part with the products, activities or services of
Employer.
 
 
6

--------------------------------------------------------------------------------

 
(b) In the event that Executive is found to have breached any provision set
forth in this Section 9, the Restricted Period shall be deemed tolled for so
long as Executive was in violation of that provision.
 
Section 10. Reasonable Restrictions.  Executive acknowledges that the
restrictions placed upon Executive by this Agreement are reasonable and
necessary.  Executive acknowledges that he will be able to earn a livelihood
without violating such restrictions.
 
Section 11. Remedies.  Executive recognizes that the remedy at law for violation
of this Agreement will be inadequate and that in any event such damages will be
substantial but not readily ascertainable and that Employer will suffer
continuing and irreparable injury to its business as a direct result of such
violation.  Executive agrees that if Executive should breach or fail to perform
any term, condition or duty contained in this Agreement, Employer shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction either in law or in equity to obtain the specific performance
thereof by Executive or to enjoin Executive from violating the provisions
hereof.  Pending the outcome of any such litigation, Employer shall be entitled
to obtain temporary, preliminary, and permanent injunctive or other relief,
without bond.  Employer shall be entitled to recover from Executive all
reasonable attorneys’ fees, court costs and related expenses incurred in
enforcing this Agreement.
 
Section 12. Representations by Executive.  Executive warrants that Executive is
legally competent to execute this Agreement and that Executive has not relied on
any statements or explanations made by Employer or its attorney.  Executive
agrees that he shall re-execute this Agreement as of the Retirement Date, and
that Employer’s obligations under this Agreement shall be terminated unless
Executive re-executes this Agreement as of the Retirement Date, provided that
Executive’s failure to re-execute this Agreement as of the Retirement Date shall
not revoke Executive’s initial execution of this Agreement or relieve Executive
of any duties under this Agreement.  Executive hereby acknowledges that
Executive has been afforded the opportunity to be advised by legal counsel
regarding the terms of this Agreement, including the release of all claims and
waiver of rights set forth in Section 5.  Executive acknowledges that Executive
has been offered at least twenty-one (21) days to consider this
Agreement.  After being so advised, and without coercion of any kind, Executive
freely, knowingly, and voluntarily enters into this Agreement.  Executive
further acknowledges that Executive may revoke this Agreement within seven (7)
days after Executive has signed this Agreement and further understands that this
Agreement shall not become effective or enforceable until (i) seven (7) days
after Executive has signed this Agreement as evidenced by the date set forth
below Executive’s signature and (ii) this Agreement has been duly executed by
the required parties (the “Release Date”).  Any revocation must be in writing
and directed to Employer, Attention: General Counsel.  If sent by mail, any
revocation must be postmarked within the seven (7)-day period and sent by
certified mail, return receipt requested.
 
Section 13. Non-Disparagement.  Executive shall not, at any time following the
signing of this Agreement, engage in any disparagement or vilification of the
Releasees, and shall refrain from making any false, negative, critical or
otherwise disparaging statements, implied or expressed, concerning the
Releasees, including the management style, methods of doing business, the
quality of products and services, role in the community, treatment of employees
or the circumstances and events regarding Executive’s termination of
employment.  Executive shall do nothing that would damage the Releasees’
business reputation or good will.
 
 
7

--------------------------------------------------------------------------------

 
Section 14. Employer Property.
 
(a) Executive shall return to Employer all information, property, and supplies
belonging to Employer and/or its affiliates, including any company autos, keys
(for equipment or facilities), laptop computers and related equipment, security
cards, corporate credit cards, and the originals and all copies of all files,
materials, or documents (whether in tangible or electronic form) containing
Confidential Information or relating to Employer’s or its affiliates’ business.
 
(b) Executive shall not, at any time on or after the Retirement Date, directly
or indirectly use, access or in any way alter or modify any of the databases,
e-mail systems, software, computer systems or hardware or other electronic,
computerized or technological systems of Employer.  Executive acknowledges that
any such conduct by Executive would be illegal and would subject Executive to
legal action by Employer, including claims for damages and/or appropriate
injunctive relief.
 
Section 15. Future Cooperation.  In connection with any and all claims,
disputes, negotiations, governmental or internal investigations, lawsuits or
administrative proceedings (the “Legal Matters”) involving Employer, or any of
its current or former officers, employees or board members (collectively, the
“Disputing Parties” or, individually, a “Disputing Party”), Executive agrees to
make himself reasonably available, upon reasonable notice from Employer and
without the necessity of a subpoena, to provide information or documents,
provide declarations or statements regarding a Disputing Party, meet with
attorneys or other representatives of a Disputing Party, prepare for and give
depositions or testimony, and otherwise cooperate in the investigation, defense
or prosecution of any or all such Legal Matters, as may, in the good faith and
judgment of Employer, be reasonably requested.  Employer shall consult with
Executive and make reasonable efforts to schedule such assistance so as not to
materially disrupt Executive’s business and personal affairs.  Employer shall
reimburse all reasonable expenses incurred by Executive in connection with such
assistance, including travel, meals, rental car, and hotel expenses, if any;
provided such expenses are approved in advance by Employer and are documented in
a manner consistent with expense reporting policies of Employer as may be in
effect from time to time.
 
Section 16. No Admissions.  Employer denies that it or any of its employees or
agents has taken any improper action against Executive.  This Agreement shall
not be admissible in any proceeding as evidence of improper action by Employer
or any of its employees or agents.
 
Section 17. Confidentiality.  Executive and Employer shall keep the existence
and the terms of this Agreement confidential, except for Executive’s immediate
family members or his legal or tax advisors in connection with services related
hereto and except as may be required by law or in connection with the
preparation of tax returns.
 
 
8

--------------------------------------------------------------------------------

 
Section 18. Non-Waiver.  Employer’s waiver of a breach of this Agreement by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Agreement.
 
Section 19. Choice of Law; Forum; Attorneys’ Fees.  This Agreement is executed
pursuant to and shall be governed by the substantive laws of the State of
Indiana without regard to choice-of-law principles.  Any action, dispute or
litigation arising out of or relating to this Agreement shall be filed only in
the federal or state courts of the State of Indiana.  Except as otherwise set
forth herein, the prevailing party in any litigation shall be entitled to
recover such parties’ reasonable costs and attorneys’ fees from the other party.
 
Section 20. Entire Agreement.  This Agreement sets forth the entire agreement of
the parties hereto, and shall be final and binding as to all claims that have
been or could have been advanced on behalf of Executive or Employer pursuant to
any claim arising out of or related in any way to Executive’s employment with
Employer or the termination of that employment.
 
Section 21. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same Agreement.  Facsimile
transmission of any executed original document shall be deemed to be the same as
the delivery of the executed original.
 
Section 22. Successors.  This Agreement shall be binding upon and inure to the
benefit of Executive and Executive’s heirs and personal representatives and
Employer and its successors, representatives and assigns.
 
Section 23. Modification.  This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.
 
Section 24. Enforcement.  The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected
thereby.  Furthermore, if the scope of any restriction or requirement contained
in this Agreement is too broad to permit enforcement of such restriction or
requirement to its full extent, then such restriction or requirement shall be
enforced to the maximum extent permitted by law, and Executive hereby consents
and agrees that any court of competent jurisdiction may so modify such scope in
any proceeding brought to enforce such restriction or requirement.  In addition,
Executive agrees and stipulates that breach by Executive of restrictions and
requirements under this Agreement will cause irreparable damage to the Releasees
in the case of Executive’s breach and Employer would not have entered into this
Agreement without Executive binding Executive to these restrictions and
requirements.  In the event of Executive’s breach of this Agreement, in addition
to any other remedies Employer has and without bond and without prejudice to any
other rights and remedies that Employer may have for Executive’s breach of this
Agreement, Employer shall be relieved of any obligation to provide compensation
or benefits pursuant to this Agreement and shall be entitled to an injunction to
prevent or restrain any such violation by Executive and any and all persons
directly or indirectly acting for or with Executive.
 
 
9

--------------------------------------------------------------------------------

 
Section 25. Construction.  In this Agreement, unless otherwise stated or the
context otherwise requires, the following uses apply: (a) actions permitted
under this Agreement may be taken at any time and from time to time in the
actor’s reasonable discretion; (b) references to a statute shall refer to the
statute and any successor statute, and to all regulations promulgated under or
implementing the statute or its successor, as in effect at the relevant time;
(c) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;
(d) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality; (e) indications of time
of day shall be based upon the time applicable to the location of the principal
headquarters of Employer; (f) “including” means “including, but not limited to”;
(g) all references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Agreement unless otherwise specified; (g)
all words used will be construed to be of such gender or number as the
circumstances and context require; (h) the captions and headings of articles,
sections, schedules and exhibits appearing in or attached to this Agreement have
been inserted solely for convenience of reference and shall not be considered a
part of this Agreement nor shall any of them affect the meaning or
interpretation of this Agreement or any of its provisions; and (i) any reference
to a document or set of documents, and the rights and obligations of the parties
under any such documents, shall mean such document or documents as amended from
time to time, and any and all modifications, extensions, renewals, substitutions
or replacements thereof.
 
Section 26. Agreement Negotiated.  The subject matter and language of this
Agreement have been the subject of negotiations between the parties
hereto.  Accordingly, this Agreement shall not be construed against either party
hereto on the basis that this Agreement was drafted by such party or its
counsel.
 
[Signature page follows]
 

 
10

--------------------------------------------------------------------------------

 

In Witness Whereof, this Agreement has been duly executed as of the dates set
forth below.
 
EFFECTIVE DATE EXECUTION
(section to be executed as of the Effective Date set forth in the first
paragraph of this Agreement)
 
Charles D.
Smith                                                                                     Lakeland
Financial Corporation
 
   
______________________                                                                    
_____________________________


 
Date:__________________                                                            
By:  _____________________________                                                    
 
Title:
_____________________________                                                      
 
Date: _____________________________                                                     
 
*           *           *           *           *
 
RETIREMENT DATE EXECUTION
(section to be executed as of the Retirement Date set forth in this Agreement)
 
Charles D.
Smith                                                                                     Lakeland
Financial Corporation
 
   
_______________________                                                                 
_______________________________


 
Date: ___________________                                                         
By:
________________________________                                                      
 
Title: _______________________________                                                     
 
Date: _______________________________                                                     
 

 
11

--------------------------------------------------------------------------------

 
